Citation Nr: 0336451	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for arthrosis of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from October 1979 
to December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Paul, Minnesota.  

By a November 2001 rating action, the RO denied the 
appellant's claims for entitlement to service connection for 
a back disability, and entitlement to service connection for 
depression.  In December 2001, the appellant filed a Notice 
of Disagreement (NOD) with respect to both issues.  By a June 
2002 rating action, the appellant's claims for service 
connection for a back disability and service connection for 
depression were deferred by the RO.  A Statement of the Case 
(SOC) was subsequently issued in July 2003.  However, there 
is no indication from the information of record that the 
appellant has filed a substantive appeal with respect to 
either issue.  Accordingly, these issues are not before the 
Board for appellate consideration.  38 C.F.R. § 20.200 
(2003).  

The Board also notes that by an August 2002 rating action, 
the RO granted the appellant's claim for entitlement to 
service connection for hemophilia.  The appellant 
subsequently filed an NOD with respect to the disability 
rating assigned to his service-connected hemophilia, and a 
SOC was issued in October 2002.  However, there is no 
indication from the information of record that the appellant 
filed a substantive appeal.  Accordingly, this issue is not 
before the Board for appellate consideration.  38 C.F.R. 
§ 20.200 (2003).  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
Under regulations implementing the VCAA, VA's duty to notify 
and duty to assist have been significantly expanded.  First, 
VA has a duty to provide notice of any information necessary 
to complete the claim, if it is incomplete.  38 C.F.R. 
§ 3.159(b)(2) (2003).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).  

In this case, a review of the claims file does not reveal 
that the appellant has been advised of the changes brought 
about by the VCAA regulations.  Specifically, it does not 
appear that the appellant has been sent any VCAA-type notice 
that relates directly to the rating issue on appeal, which is 
entitlement to an initial evaluation in excess of 10 percent 
for arthrosis of the left knee.  Thus, the Board will remand 
the appellant's claim to ensure full and complete compliance 
with the enhanced duty-to-notify and duty-to-assist 
provisions of the VCAA.  

In regard to the appellant's claim for an initial evaluation 
in excess of 10 percent for arthrosis of the left knee, the 
Board notes that the appellant is currently receiving a 10 
percent disability rating under Diagnostic Code 5003-5260.  
Degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Major joints include the knee. 38 C.F.R. § 
4.45(f) (2003).

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is rated 0 percent at 5 
degrees; 10 percent at 10 degrees; 20 percent at 15 degrees; 
30 percent at 20 degrees; 40 percent at 30 degrees; and 50 
percent at 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261; see also 38 C.F.R. § 4.71, Plate II (2003) (normal 
motion of a knee is from 0 to 140 degrees).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2003).  The Court has indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  DeLuca, 
supra.  

In May 2002, the appellant underwent a VA examination.  At 
that time, the physical examination of the appellant's left 
knee showed altered range of motion, with tenderness on 
flexion to a maximum of 120 degrees.  The appellant had 
limitation of motion, and it was noted that the functional 
ability of the joint was disturbed.  Flexion of the left knee 
was from zero to 70 degrees.  The diagnosis was traumatic 
hemarthrosis of the left knee during military service, with 
subsequent arthrosis of the knee.  An x-ray of the 
appellant's left knee was interpreted as showing 
chondrocalcinosis and minimal degenerative change.  

A VA examination was conducted in August 2002.  At that time, 
examination of the appellant's left knee showed no redness, 
warmth, or swelling.  The examining physician stated that 
there was no tenderness to palpation along the lateral aspect 
of the knee joint bilaterally.  Range of motion was from zero 
to 70 degrees on the left, and from zero to 130 degrees on 
the right.  The appellant experienced significant pain in the 
left knee with full possible flexion.  There was no evidence 
of ligamentous instability on the right, and it was not 
possible to proceed with that test on the left due to 
significant pain.  Lachman's test was negative on the right 
and probably negative on the left.  Strength testing of the 
flexors and extensors in the knees was associated with pain 
on the left and no pain on the right.  Deep tendon reflexes 
in the lower extremities were 2+ and equal, bilaterally.  
According to the examiner, in respect to DeLuca issues 
applied to the left knee, the appellant presented "not in 
flare-up condition."  The examiner stated that there was 
weakened movement, excess fatigability with use (endurance), 
and painful motion with pain on use.  It was the examiner's 
opinion that the number of additional degrees of range of 
motion loss was due to pain with use, weakened movement, and 
excess fatigability.  There was no incoordination.  According 
to the examiner, there was also the possibility that during 
episodic flare-ups of the left knee joint condition, the 
situation could be significantly worse with significant 
additional decrease of range of motion loss.  The diagnosis 
was degenerative arthrosis of the left knee.  

Upon a review of the August 2002 VA examination report, the 
Board notes that it is clear that the appellant suffers from 
left knee weakened movement, excess fatigability with use, 
and painful motion with pain on use, and that during flare-
ups of his left knee joint condition, his situation 
significantly worsens.  However, what is not clear from the 
examiner's assessment is how often the appellant experiences 
such flare-ups, or more importantly, how these problems 
equate to pertinent rating criteria.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2003).  Consequently, it may be 
said that the examination report was not responsive to the 
mandate of DeLuca that the examiner express the functional 
losses experienced by the veteran in terms that can be used 
to apply the criteria of the applicable diagnostic codes.  
For example, while a veteran may have normal range of motion 
demonstrated in a clinical setting, his functional loss due 
to pain or flare- ups may be comparable to a disability level 
contemplated by more severe limitation of motion.  If so, he 
must be rated accordingly.  The only way to apply this rule 
is for the examiner to provide his/her best judgment as to 
what level of disability is caused by the pain or flare-ups, 
etc., and to report such an opinion in terms that can be used 
to apply the rating criteria.  In order to obtain this kind 
of evidence, the Board is of the opinion that another VA 
examination, as specified in greater detail below, should be 
performed.  

Additionally, the Board notes that the evidence of record 
includes a private medical statement from D.R.C., M.D., dated 
in May 2002.  In the statement, Dr. C. indicated that he had 
reviewed the appellant's magnetic resonance imaging (MRI) 
scan of February 2002.  According to Dr. C., the appellant's 
MRI scan showed what was most likely a tear of the cartilage 
inside of his knee joint, which was an abnormality that 
needed to be evaluated by a sports medicine doctor, as it 
could be amenable to treatment with arthroscopic surgery.  
Dr. C. referred the appellant to a Dr. E.A. at the University 
Orthopaedic Clinic.  The evidence of record shows that the 
appellant subsequently scheduled an appointment with Dr. A. 
in January 2003.  However, the Board observes that the 
evidence of record is negative for any records from Dr. A. 
and for the MRI report referred to by Dr. C.  While the Board 
recognizes that in the October 2002 Statement of the Case, 
the RO noted that there was no evidence of record showing 
that the appellant's cartilage tear of the left knee was 
related to his service-connected arthrosis of the left knee, 
the Board nevertheless finds that the private medical records 
from Drs. C. and A. may provide relevant information 
regarding the appellant's left knee, to include his service-
connected left knee arthrosis.  Thus, inasmuch as the VA is 
on notice of the existence of additional private medical 
records, these records should be obtained prior to any 
further appellate review of this case.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992).  As additional 
action by the RO may be helpful in either obtaining such 
putative records, or documented information that the medical 
records cannot be obtained, the Board determines that further 
development in this regard is warranted.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  The 
appellant should be specifically told of 
the information or evidence he needs to 
submit to substantiate his claim, if any, 
and of the time period for response.  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his left knee arthrosis in recent years.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include the private medical treatment 
records from Dr. C., including the 
February 2002 MRI report, and from Dr. A. 
at the University Orthopaedic Clinic.  

2.  The RO should ensure that its efforts 
to obtain any medical treatment records 
from Drs. C. and A., and any other 
additional pertinent medical evidence it 
tries to obtain, are fully documented in 
the claims folder.  If the RO is 
unsuccessful in obtaining any treatment 
records from Drs. C. and/or A., or any 
other additional pertinent medical 
evidence, it should inform the appellant 
and his representative of this and ask 
them to provide copies of the outstanding 
medical records.

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded an orthopedic 
examination to determine the severity of 
his service-connected left knee 
arthrosis.  All necessary special studies 
or tests are to be accomplished, to 
specifically include x-rays.  The claims 
folder must be available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
specifically review the May and August 
2002 VA examination reports.  

The examiner should describe all current 
left knee symptomatology and specifically 
identify all of the manifestations of the 
appellant's service-connected left knee 
arthrosis. The examiner should state with 
respect to the appellant's left knee, 
whether there is recurrent subluxation or 
lateral instability due to service-
connected disability, and if so, whether 
disability manifested by recurrent 
subluxation or lateral instability is 
best characterized as "slight," 
"moderate," or "severe."  The examiner 
should record the range of motion 
observed on clinical evaluation.  Any 
pain with motion should be noted.  The 
examiner should indicate whether the left 
knee exhibits weakened movement, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc., and 
should equate these problems to 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  The examiner should also 
note how often the appellant experiences 
flare-ups.  If these determinations 
cannot be made, the examiner should so 
indicate and explain why this cannot be 
done.  The rationale for the examiner's 
opinions should be explained in detail.  

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of 38 C.F.R. 
§ 3.159.  The RO should also ensure that 
the VA examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.   

5.  Then, the RO should review and re-
adjudicate the issue on appeal.  If any 
such action does not resolve the claim, 
the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  No action 
is required of the appellant until he is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

